Citation Nr: 0821298	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  02-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for 
service-connected status post total left hip replacement, to 
include arthritis and aseptic necrosis changes, evaluated as 
20 percent disabling prior to November 22, 2004 and as 
30 percent disabling from November 22, 2004 to August 21, 
2005 and since October 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1952 to 
April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In pertinent part of 
that decision, the RO awarded an increased evaluation from 
10% to 20%, effective from October 24, 2000, for the 
service-connected arthritis of the left hip with aseptic 
necrosis changes.  

By an April 2005 rating action rendered during the current 
appeal, the RO awarded an increased evaluation of 30%, 
effective from November 22, 2004, for the service-connected 
arthritis of the left hip with aseptic necrosis changes.  In 
March 2007, the RO redefined this disability as status post 
total left hip replacement, with arthritis and aseptic 
necrosis changes; awarded a temporary total rating from 
August 22, 2005; and confirmed the 30% evaluation from 
October 1, 2006.  

In December 2007, the Board remanded the veteran's increased 
rating claim to the RO, through the Appeals Management Center 
(AMC), in Washington, DC., for further evidentiary 
development.  Following a partial completion of the 
development requested in that Remand, the AMC returned the 
veteran's appeal to the Board for further appellate review.  

As will be discussed below, this appeal is being once again 
being REMANDED to the RO, through the AMC.  VA will notify 
the veteran if further action is required.  The appeal has 
been advanced on the docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).  


REMAND

In December 2007, the Board remanded the veteran's increased 
rating claim to accord him an opportunity to undergo a 
current VA examination of his left hip.  The examiner was 
asked to "speak to the severity of the veteran's 
service-connected left hip disability prior to his left hip 
replacement surgery in November 2004."  The Board 
acknowledged the relevant VA examinations dated prior to 
November 2004, which are of record.  Indeed, the claims 
folder contains reports of VA examinations conducted on the 
veteran's left hip in December 2000 and March 2002.  
Significantly, however, as noted in the December 2007 remand, 
these prior examinations "are incomplete as they . . . [do] 
not adequately address the effects of pain, weakness, 
fatigability, and lack of endurance on repetitive motion."  
See 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In February 2008, the veteran underwent a VA examination of 
his left hip.  While the examiner provided the requested 
information concerning the current nature and extent of the 
veteran's service-connected left hip disability, the doctor 
did not discuss the severity of this disorder prior to the 
November 2004 joint replacement surgery, as the Board had 
requested in the December 2007 remand.  

In June 2008, the veteran's representative acknowledged this 
omission and requested that the Board again remand the 
increased rating issue on appeal to obtain this information.  
The Board regrets the delay caused by this current remand but 
agrees that such action is necessary to address all of the 
matters set forth in the December 2007 remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (which finds that, as a 
matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders and that a 
remand by the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) recently set forth specific Veterans Claims 
Assistance Act of 2000 notification requirements for 
increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  As the VCAA notice letters furnished 
to the veteran in April 2001 and October 2005 in the present 
case do not comply with the Court's holding in 
Vazquez-Flores, a corrective VCAA notification letter should 
be issued to him on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The veteran should be provided with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that, to substantiate his 
increased rating claim for his 
service-connected status post total 
left hip replacement with arthritis and 
aseptic necrosis changes, he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or an increase in severity of 
the pertinent disability, and the 
effect that the worsening has on his 
employment and daily life.  

In addition, the RO should provide 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected status 
post total left hip replacement with 
arthritis and aseptic necrosis changes 
on appeal.  

The veteran should also be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

2.  Thereafter, refer the claims file to 
the examiner who conducted the February 
2008 VA examination.  Based on a review 
of the record, the examiner should 
comment on the severity of the veteran's 
service-connected left hip disability 
prior to his left hip replacement surgery 
in November 2004.  All symptoms of the 
left hip prior to November 2004 should be 
discussed, as well as the severity of 
each symptom.  The examiner should state 
whether prior to November 2004 the left 
hip demonstrated pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and if possible, whether there 
was additional limitation of motion based 
on these factors, and if so the extent of 
the additional limitation of motion 
should be discussed.

If the examiner who conducted the 
February 2008 examination is not 
available, then the veteran should be 
scheduled for a VA examination to address 
the above questions.

3.  The RO should then re-adjudicate the 
issue of entitlement to an increased 
disability rating for the 
service-connected status post total left 
hip replacement with arthritis and 
aseptic necrosis changes, evaluated as 
20% disabling prior to November 22, 2004 
and as 30% disabling from November 22, 
2004 to August 21, 2005 and since 
October 1, 2006.  If the decisions remain 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

